Citation Nr: 0528616	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-32 802	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for knee disability.

2.  Entitlement to service connection for low back 
disability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1973 
to February 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center in Wichita, Kansas.


FINDINGS OF FACT

1.  The medical evidence of record does not show a knee 
disability that is related to the veteran's military service.

2.  The medical evidence of record does not show a low back 
disability that is related to the veteran's military service.


CONCLUSIONS OF LAW

1.  A knee disability was not incurred in or aggravated by 
service, nor may degenerative arthritis of the knee be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

Letters were sent to the veteran by the RO in October and 
November 2002, with copies sent to his representative, in 
which he was informed of the requirements needed to establish 
entitlement to service connection.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for 
providing and what evidence VA had obtained.  The letters 
explained what evidence VA needed from the veteran and told 
him that VA would request records for him if he provided 
sufficient information to identify the records.  No 
additional private medical evidence was subsequently added to 
the claims file.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that the VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file on the issues on appeal, none is required in 
this case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of the required conditions 
have been met, as will be discussed below, a VA examination 
with nexus opinion is not necessary with regard to the issues 
on appeal. 

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran's service medical records reveal that he 
complained of injuring his left knee in May 1974; no knee 
disability was diagnosed.  There were no back or knee 
complaints on his July 1975 medical history report, and his 
spine and lower extremities were normal on physical 
examination in July 1975.  He complained of left knee pain 
after an automobile accident in November 1975, and the 
assessment was left knee strain.  There were, however, no 
pertinent complaints or findings on VA medical history and 
medical examination reports dated in January 1978.  Although 
the veteran's complaints in February 1981 included backache, 
there was no diagnosis of a back disorder.  The veteran's 
December 1986 separation medical history report did not 
include any back or knee disorder, and his spine and lower 
extremities were normal on separation medical examination in 
December 1986.  

There were no complaints of either back or knee disability on 
VA disability evaluation in October 1989, at which time the 
veteran complained only of right elbow disability.  In fact, 
the initial post-service medical evidence of either knee or 
low back disability was not until November 2001, which is 
more than 10 years after service separation, when bilateral 
knee pain was noted.  Additionally, even though it was noted 
in May 2002 that tendonitis of the knees had been diagnosed a 
few years earlier, this would still be more than a decade 
after service discharge.  Arthritis of the right knee was not 
found until September 2002.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Moreover, there is no medical 
nexus opinion on file that relates either the current back or 
knee disorders to his period of military service.  Because 
there is no evidence of chronic knee or low back disability 
in service, no evidence of either of the disabilities until a 
number of years after service discharge, and no nexus opinion 
in favor of either of the claims, service connection for 
either a knee or low back disability is not warranted.

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for a knee disability is denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


